Case 2:20-cv-09091-PA-AS Document 63-36 Filed 08/23/21 Page 1 of 4 Page ID #:3378




                  EXHIBIT 42




                                                                                 402
                                                                De Lilly Decl. Ex. 42
        Case
8/23/2021       2:20-cv-09091-PA-AS Document 63-36     Filed| Thrive
                                              Thrive Wellness 08/23/21
                                                                     With Us! Page 2 of 4 Page ID #:3379

The Wayback Machine - https://web.archive.org/web/20170730012703/https://www.thrivewellnesskitchen.org/

                                              831-238-9976        info@thrivewellnesskitchen.org



                                                                                                                      U        a




                To contribute to the healing process of our neighbors who are faced with cancer
                related health issues by providing wellness meals and loving support so that they
                                                                   may Thrive!



               Nutrition and diet is never more important than when someone is faced with cancer related health issues.
               Compromised immune system, low energy, digestive problems, increased inflammation and anxiety cause
               additional stress and damage to the body. Whatever medical protocols an individual chooses for their treatment,
               supportive food and diet can play a major role in allowing the body to heal during this critical period. And removing
               the stress and worry of trying to prepare foods that are both nutritious and palatable for loved ones is a powerful
               force to enhance the physical and emotional well-being of patients, friends and family alike.

               Sharing a belief that nutritious food is foundational to good health and the body’s ability to heal, individuals from
               all walks of life are united by our mission and a strong desire to help their neighbors and strengthen our
               community. Our volunteers and professionally trained staff gather weekly in our Wellness Kitchen to prepare
               nourishing meals for those in need throughout the Monterey Bay area. Contact us today to learn how you can help
               our community thrive.

               Be part of this amazing journey with us!


https://web.archive.org/web/20170730012703/https://www.thrivewellnesskitchen.org/
                                                                                                                                4031/3
                                                                                                               De Lilly Decl. Ex. 42
        Case
8/23/2021       2:20-cv-09091-PA-AS Document 63-36     Filed| Thrive
                                              Thrive Wellness 08/23/21
                                                                     With Us! Page 3 of 4 Page ID #:3380

               “Thrive Wellness Kitchen has helped me with my body’s needs for nourishment as part of my healthcare treatment plan. Their
                vision and spirit are an important community presence and my hope is their vision and services will spread into other communities
               nationally as we take heart to take care of each other in times of crisis.”   – Daniel

               “I”m overjoyed to receive organic, beautiful, nutrient dense food and can taste the love in the food. What a gift and what a powerful
               impact it has had on me and my family to receive consistent support in this area. Thrive Wellness Kitchen has improved my quality
               of life on many levels and I’m so grateful.”     – Kira

               “Thrive meal plans are so healthy and well thought out. It’s like eating in a fancy restaurant every week. I have more energy now
               than I ever did. I’m so blessed to be able to have the opportunity to enjoy the wellness. Thank you Thrive!”    – Kirstin

               “My treatment is so strong that I have nausea which affects my normal diet. My oncologist recommended Thrive Wellness Kitchen
               to help me through my cancer treatment. The food is so delicious. Denise is a very friendly and caring person, it has been a
               pleasure to meet her and know that she is there for me.”         Carmen




                                                                                                                                  Learn More




                                                                    Support Our Mission




https://web.archive.org/web/20170730012703/https://www.thrivewellnesskitchen.org/
                                                                                                                                               4042/3
                                                                                                                              De Lilly Decl. Ex. 42
        Case
8/23/2021       2:20-cv-09091-PA-AS Document 63-36     Filed| Thrive
                                              Thrive Wellness 08/23/21
                                                                     With Us! Page 4 of 4 Page ID #:3381




                                                              Become a Volunteer




                                                                     About Us




https://web.archive.org/web/20170730012703/https://www.thrivewellnesskitchen.org/
                                                                                                     4053/3
                                                                                    De Lilly Decl. Ex. 42
